Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1, 2, 10, and 12have been amended, and claims 1-16 are now pending.
Applicant’s arguments, filed 05/03/2022, and in light of Applicant’s amendment have been fully considered and moot in view of the new rejection (see infra). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1, 2 and 3-10, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1-9 of U.S. Patent No.10812747 B2 as depicted in the Table below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2 and 3-10 of the instant application are obviousness over claims 1-9 of U.S. Patent 10812747 B2, in that claims 1-9 of the U.S. Patent contain all the limitations of claims 1, 2 and 3-10 of the instant application. Claims 1, 2 and 3-10 of the instant application are therefore not patently distinct from the earlier U.S. Patent claim and such are unpatentable for obvious-type double patenting.

Instant application
US 10812747 B2
1. An imaging device, comprising: an imaging device region; a semiconductor substrate; a plurality of photoelectric conversion devices in the imaging device region in a two-dimensional array, wherein the plurality of photoelectric conversion devices is on the semiconductor substrate; and a stacked body that comprises a plurality of layers on a surface of the semiconductor substrate, wherein the plurality of layers includes: an in-layer lens layer that includes a plurality of in-layer lenses, wherein each of the plurality of in-layer lenses is at a first height with respect to the surface of the semiconductor substrate, and each of the plurality of in-layer lenses is at a first position corresponding to each of the plurality of photoelectric conversion devices; a planarization layer on the in-layer lens layer, wherein the planarization layer has a planarized surface; and an on-chip lens layer on the planarization layer, the on-chip lens layer comprises a plurality of on-chip lenses, each of the plurality of on-chip lenses is at a second position corresponding to each of the plurality of photoelectric conversion devices, the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses, the plurality of structures is outside of the imaging device region 
1. A solid-state imaging device, comprising: an imaging device region; a semiconductor substrate; a plurality of photoelectric conversion devices in the imaging device region in a two-dimensional array, wherein the plurality of photoelectric conversion devices is on the semiconductor substrate; and a stacked body that comprises a plurality of layers on a surface of the semiconductor substrate, wherein the plurality of layers includes: an in-layer lens layer that includes a plurality of in-layer lenses, wherein each of the plurality of in-layer lenses is at a first height with respect to the surface of the semiconductor substrate, and each of the plurality of in-layer lenses is at a first position corresponding to each of the plurality of photoelectric conversion devices; a planarization layer on the in-layer lens layer, wherein the planarization layer has a planarized surface; and an on-chip lens layer on the planarization layer, the on-chip lens layer comprises a plurality of on-chip lenses, each of the plurality of on-chip lenses is at a second position corresponding to each of the plurality of photoelectric conversion devices, the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses, the plurality of structures is outside of the imaging device region, and a plurality of pitches of the plurality of structures changes in at least one of a transverse direction or a vertical direction.
2. The imaging device according to claim 1, wherein the plurality of in-layer lenses comprises a first in-layer lens at an edge of the imaging device region
1. the plurality of structures is outside of the imaging device region, and a plurality of pitches of the plurality of structures changes in at least one of a transverse direction or a vertical direction.
3. The imaging device according to claim 1, further comprising: a peripheral circuit region; and a scribe region, wherein each of the peripheral circuit region and the scribe region comprises the plurality of structures, and the peripheral circuit region and the scribe region are outside of the imaging device region.
2. The solid-state imaging device according to claim 1, further comprising a peripheral circuit region and a scribe region, wherein each of the peripheral circuit region and the scribe region comprises the plurality of structures, and the peripheral circuit region and the scribe region are outside of the imaging device region.
4. The imaging device according to claim 1, wherein the plurality of layers further includes a lower layer below the in-layer lens layer, the lower layer comprises a site with a positioning mark, and the plurality of structures is absent in the site.
3. The solid-state imaging device according to claim 1, wherein the plurality of layers further includes a lower layer below the in-layer lens layer, the lower layer comprises a site with a positioning mark, and the plurality of structures is absent in the site.
5. The imaging device according to claim 1, wherein the plurality of structures is at positions at which cross-sections of the plurality of structures do not appear on a scribed section of the imaging device.
4. The solid-state imaging device according to claim 1, wherein the plurality of structures is at positions at which cross-sections of the plurality of structures do not appear on a scribed section of the solid-state imaging device.
6. The imaging device according to claim 1, wherein a shape of a structure of the plurality of structures is identical to a shape of an in- layer lens of the plurality of in-layer lenses.
5. The solid-state imaging device according to claim 1, wherein a shape of a structure of the plurality of structures is identical to a shape of an in-layer lens of the plurality of in-layer lenses.
7. The imaging device according to claim 1, wherein a shape of a structure of the plurality of structures is different from a shape of an in-layer lens of the plurality of in-layer lenses.
6. The solid-state imaging device according to claim 1, wherein a shape of a structure of the plurality of structures is different from a shape of an in-layer lens of the plurality of in-layer lenses.
8. The imaging device according to claim 1, wherein a plurality of pitches of the plurality of structures is equivalent to a plurality of pitches of the plurality of in-layer lenses.
7. The solid-state imaging device according to claim 1, wherein the plurality of pitches of the plurality of structures is equivalent to a plurality of pitches of the plurality of in-layer lenses.
9. The imaging device according to claim 1, wherein a plurality of pitches of the plurality of structures is different from a plurality of pitches of the plurality of in-layer lenses.
8. The solid-state imaging device according to claim 1, wherein the plurality of pitches of the plurality of structures is different from a plurality of pitches of the plurality of in-layer lenses.
10. (Currently Amended) An imaging apparatus, comprising: on a surface of the semiconductor substrate, wherein the plurality of layers includes: an in-layer lens layer that includes a plurality of in-layer lenses, wherein each of the plurality of in-layer lenses is at a first height with respect to the surface of the semiconductor substrate, and each of the plurality of in-layer lenses is at a first position corresponding to each of the plurality of photoelectric conversion devices; a planarization layer on the in-layer lens layer, wherein the planarization layer has a planarized surface; and an on-chip lens layer on the planarization layer, the on-chip lens layer comprises a plurality of on-chip lenses, each of the plurality of on-chip lenses is at a second position corresponding to each of the plurality of photoelectric conversion devices, the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses,[[ and]] the plurality of structures is outside of the imaging device region, 
9. An imaging apparatus, comprising: a solid-state imaging device; and a signal processing circuit configured to process a signal from the solid-state imaging device, wherein the solid-state imaging device includes: an imaging device region; a semiconductor substrate; a plurality of photoelectric conversion devices in the imaging device region in a two-dimensional array, wherein the plurality of photoelectric conversion devices is on the semiconductor substrate; and a stacked body that comprises a plurality of layers on a surface of the semiconductor substrate, the plurality of layers includes: an in-layer lens layer that includes a plurality of in-layer lenses, wherein each of the plurality of in-layer lenses is at a first height with respect to the surface of the semiconductor substrate, and each of the plurality of in-layer lenses is at a first position corresponding to each of the plurality of photoelectric conversion devices; a planarization layer on the in-layer lens layer, wherein the planarization layer has a planarized surface; and an on-chip lens layer on the planarization layer, the on-chip lens layer comprises a plurality of on-chip lenses, each of the plurality of on-chip lenses is at a second position corresponding to each of the plurality of photoelectric conversion devices, the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses, the plurality of structures is outside of the imaging device region, and a plurality of pitches of the plurality of structures changes in at least one of a transverse direction or a vertical direction.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. US 10812747 B2, in view of Kim et al. (US 20090224347 A1, hereinafter “Kim”).

Regarding claim 1, Claim 1 of the US 10812747 teaches the imaging device of claim 1 of the instant application, except each of the plurality of structures is a linear projection.
However, Kim discloses each of the plurality of structures is a linear projection (Figs. 7-8, [0079]: a top view of lenses  formed in the pixel array region I, and of embossing structures formed in a peripheral circuit region II. FIG. 8 shows embossing structures 185 formed as a plurality of rectangular bars that are disjointed from each-other (claimed ”linear projection”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the plurality of structures is a linear projection as taught by Kim into the US 10812747. The suggestion/ motivation for doing so would be to provide increased surface area for contact to the protective layer to result in higher surface energy of the protective layer. Such increased surface energy of the protective layer prevents a crack from propagating into the pixel array region from the peripheral circuit region (Kim: [0079]).

Claims 10-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. US 10812747 B2, in view of Matsuda et al. (US 20060043261 A1, hereinafter “Matsuda”).

Regarding claim 10, Claim 1 of the US 10812747 teaches the electronic device of claim 10, except the imaging device apparatus, comprising: an optical system.
However, Matsuda discloses the imaging device apparatus (Fig. 12), comprising: an optical system (Fig. 12, [0094]: a lens 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optical system; an imaging device that includes: a signal processing circuit configured to process a signal from the imaging device as taught by Matsuda into the US 10812747. The suggestion/ motivation for doing so would be to generate an image.

Regarding claim 11, the US 10812747 and Matsuda combination teaches the imaging apparatus according to claim 10, in addition Matsuda discloses wherein the optical system is configured to capture incident light from a subject, and the imaging device is configured to generate the signal based on an amount of the incident light (Fig. 12, [0095]: The lens 2 implements image forming of an optical image of a subject to be imaged onto the solid state image pickup device 4).

Regarding claim 12,  claim 12 has been analyzed with regard to claim 2 and is rejected for the same reasons as used above.
Regarding claim 13,  claim 13 has been analyzed with regard to claim 3 and is rejected for the same reasons as used above.
Regarding claim 14,  claim 14 has been analyzed with regard to claim 4 and is rejected for the same reasons as used above.
Regarding claim 15,  claim 15 has been analyzed with regard to claim 7 and is rejected for the same reasons as used above.
Regarding claim 16,  claim 16 has been analyzed with regard to claim 9 and is rejected for the same reasons as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 20060043261 A1, hereinafter “Matsuda”), in view of Kim et al. (US 20090224347 A1, hereinafter “Kim”).

Regarding claim 1, Matsuda teaches an imaging device (Figs. 3&12), comprising: 
an imaging device region (Embodiment 7, Fig. 18); 
a semiconductor substrate (Fig. 18, [0081]: a semiconductor substrate 1800); 
a plurality of photoelectric conversion devices in the imaging device region in a two-dimensional array, wherein the plurality of photoelectric conversion devices is on the semiconductor substrate (Fig. 18, [0081]: a photoelectric conversion unit 1802 arranged on the semiconductor substrate 1800); 
and a stacked body that comprises a plurality of layers on a surface of the semiconductor substrate, wherein the plurality of layers includes: 
an in-layer lens layer that includes a plurality of in-layer lenses, wherein each of the plurality of in-layer lenses is at a first height with respect to the surface of the semiconductor substrate, and each of the plurality of in-layer lenses is at a first position corresponding to each of the plurality of photoelectric conversion devices (Fig. 18, [0083]: inner lenses 107 is provided corresponding with the photoelectric conversion unit in the pixel area); 
a planarization layer on the in-layer lens layer, wherein the planarization layer has a planarized surface (Fig. 18, [0084]: a flattened film 1810); 
and an on-chip lens layer on the planarization layer, the on-chip lens layer comprises a plurality of on-chip lenses, each of the plurality of on-chip lenses is at a second position corresponding to each of the plurality of photoelectric conversion devices (Fig. 18, [0084]: a flattened film 1810/color filter 1811/a micro lens 1813).
In addition Matsuda further discloses in Figs. 2, 8 and 16, the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses, the plurality of structures is outside of the imaging device regionFig. 16, [0018] In the area other than the photoelectric conversion area 300, that is, in the dummy area, the dummy inner lenses 207a are formed in the same pitch as for the inner lenses 207. Embodiment 1 Fig. 2, [0060] As shown in FIG. 2, in the photoelectric conversion area 400, inner lenses 207 are formed immediately above the photodiode area 202. In the area other than the photoelectric conversion area 400, that is, in the dummy area, the dummy inner lenses 207a are formed in the same pitch as for the inner lenses 207. Embodiment 4 [0075] As shown in FIG. 8, in the photoelectric conversion area 400, inner lenses 207 are formed immediately above the photodiode area 202 in a constant pitch a (corresponding with the pitch for the photodiode area 202). In the dummy area of the peripheral portion of the photoelectric conversion area 400, the dummy inner lenses 207c are formed in the same pitch a as for the inner-lenses 207) , .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any of the dummy inner lenses 207a configuration of Embodiments of Figs. 2, 8 and 16, in combination with Embodiment 7 such that the in-layer lens layer further includes a plurality of structures at a second height with respect to the surface of the semiconductor substrate, the second height of the plurality of structures is equal to the first height of the plurality of in-layer lenses, the plurality of structures is outside of the imaging device region. The suggestion/ motivation for doing so would be to increase efficiency of condensing light to the photoelectric conversion element 110 (photodiode area 202) and increase of sensitivity (Matsuda: [0014]).
Matsuda does not teach each of the plurality of structures is a linear projection.
However, Kim discloses each of the plurality of structures is a linear projection (Figs. 7-8, [0079]: a top view of lenses  formed in the pixel array region I, and of embossing structures formed in a peripheral circuit region II. FIG. 8 shows embossing structures 185 formed as a plurality of rectangular bars that are disjointed from each-other (claimed ”linear projection”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each of the plurality of structures is a linear projection as taught by Kim into Matsuda imaging device. The suggestion/ motivation for doing so would be to provide increased surface area for contact to the protective layer to result in higher surface energy of the protective layer. Such increased surface energy of the protective layer prevents a crack from propagating into the pixel array region from the peripheral circuit region (Kim: [0079]).

Regarding claim 2, the Matsuda and Kim combination teaches the imaging device according to claim 1, in addition Matsuda discloses wherein the plurality of in-layer lenses comprises a in-layer lens at an edge of the imaging device region (as illustrated by Figs. 2, 8 and 16, the dummy inner lenses 207a are formed in the same pitch as for the inner lenses 207.).

Regarding claim 6, the Matsuda and Kim combination teaches the imaging device according to claim 1, in addition Matsuda discloses wherein a shape of a structure of the plurality of structures is identical to a shape of an in-layer lens of the plurality of in-layer lenses (as illustrated by Figs. Figs. 2, 8 and 16).
Regarding claim 8, the Matsuda and Kim combination teaches the imaging device according to claim 1, in addition Matsuda discloses wherein a plurality of pitches of the plurality of structures is equivalent to a plurality of pitches of the plurality of in-layer lenses (as illustrated by Figs. 2, 8 and 16, the dummy inner lenses 207a are formed in the same pitch as for the inner lenses 207.).

Regarding claim 10, claim 10 has been analyzed and rejected with regard to claim 1 and in accordance with Matsuda's further teaching on: An imaging device apparatus (Fig. 12, [0094]: a solid state image pickup system), comprising: an optical system (Fig. 12, [0094]: a lens 2); and a signal processing circuit configured to process a signal from the imaging device (Fig. 12, [0094]: a signal processing circuit 7).

Regarding claim 11, the Matsuda and Kim combination teaches the imaging apparatus according to claim 10, in addition Matsuda discloses wherein the optical system is configured to capture incident light from a subject, and the imaging device is configured to generate the signal based on an amount of the incident light (Fig. 12, [0095]: The lens 2 implements image forming of an optical image of a subject to be imaged onto the solid state image pickup device 4).

Regarding claim 12,  claim 12 has been analyzed with regard to claim 2 and is rejected for the same reasons of obviousness as used above.

Claims 3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Matsuda and Kim combination as applied above, in view of Japanese Patent Publication No. 2009-295739 to Motoyoshi et al. (employing the provided machine translation and hereafter “Motoyoshi”).

Regarding claim 3, the Matsuda and Kim combination teaches the imaging device according to claim 1, except further comprising: a peripheral circuit region; and a scribe region, wherein each of the peripheral circuit region and the scribe region comprises the plurality of structures, and the peripheral circuit region and the scribe region are outside of the imaging device region.
However, Motoyoshi discloses a peripheral circuit region; and a scribe region, wherein each of the peripheral circuit region and the scribe region comprises the plurality of structures, and the peripheral circuit region and the scribe region are outside of the imaging device region (Fig. 22, [0043]: opening 264 is provided to facilitate scribing when a chip is cut from a wafer in a general integrated circuit manufacturing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a peripheral circuit region; and a scribe region, wherein each of the peripheral circuit region and the scribe region comprises the plurality of structures, and the peripheral circuit region and the scribe region are outside of the imaging device region as taught by Motoyoshi into the Matsuda and Kim combination. The suggestion/ motivation for doing so would be to make scribing when cutting a chip from wafer easy (Motoyoshi: [0043]).
Regarding claim 5, the Matsuda and Kim combination teaches the imaging device according to claim 1, except wherein the plurality of structures is at positions at which cross-sections of the plurality of structures do not appear on a scribed section of the imaging device.
However, Motoyoshi discloses wherein the plurality of structures is at positions at which cross-sections of the plurality of structures do not appear on a scribed section of the imaging device (Fig. 22, [0043]: opening 264 is provided to facilitate scribing when a chip is cut from a wafer in a general integrated circuit manufacturing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of structures is at positions at which cross-sections of the plurality of structures do not appear on a scribed section of the imaging device as taught by Motoyoshi into the Matsuda and Kim combination. The suggestion/ motivation for doing so would be to make scribing when cutting a chip from wafer easy (Motoyoshi: [0043]).

Regarding claim 13,  claim 13 has been analyzed with regard to claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Matsuda and Kim combination as applied above, in view of Japanese Patent Publication No. 2006-128371 to Anzai, Akihiro (employing the provided machine translation and hereafter “Anzai”).
Regarding claim 4, the Matsuda and Kim combination teaches the imaging device according to claim 1, except wherein the plurality of layers further includes a lower layer below the in-layer lens layer, the lower layer comprises a site with a positioning mark, and the plurality of structures is absent in the site.
However, Anzai discloses wherein the plurality of layers further includes a lower layer below the in-layer lens layer, the lower layer comprises a site with a positioning mark, and the plurality of structures is absent in the site (Figs. 1-3, Abstract: microlens layer does not extend to a laminating marks 14 outside an effective pixel region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of layers further includes a lower layer below the in-layer lens layer, the lower layer comprises a site with a positioning mark, and the plurality of structures is absent in the site as taught by Anzai into the Matsuda and Kim combination. The suggestion/ motivation for doing so would be to obtain data of the shape of the pixel constituent element and the quantity of positional deviation between the layers (Anzai: Abstract).

Regarding claim 14,  claim 14 has been analyzed with regard to claim 4 and is rejected for the same reasons of obviousness as used above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Matsuda and Kim combination, in view of Japanese Patent Publication No. 2012-252259 to Nakajima, Yoshiki (employing the provided machine translation and hereafter “Nakajima”).
Regarding claim 7, the Matsuda and Kim combination teaches the imaging device according to claim 1, except wherein a shape of a structure of the plurality of structures is different from a shape of an in-layer lens of the plurality of in-layer lenses.
However, Nakajima discloses wherein a shape of a structure of the plurality of structures is different from a shape of an in-layer lens of the plurality of in-layer lenses (Fig. 3, Abstract: a plurality of dummy patterns 23 formed by using a photosensitive lens material on a dummy region 28 that encloses a lens region 27 in which the plurality of microlenses 22 are formed. Arrangement pitches of the plurality of dummy patterns 23 in the dummy region 28 are smaller than the arrangement pitches of the plurality of microlenses 22 in the lens region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a shape of a structure of the plurality of structures is different from a shape of an in-layer lens of the plurality of in-layer lenses as taught by Nakajima into the Matsuda and Kim combination. The suggestion/ motivation for doing so would be to a plurality of microlenses having stable shapes (Nakajima: Abstract).

Regarding claim 15,  claim 15 has been analyzed with regard to claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Matsuda and Kim combination, in view of Pan et al. (US 20100284202 A1, hereinafter “Pan”).
Regarding claim 9, the Matsuda and Kim combination teaches the imaging device according to claim 1, except wherein a plurality of pitches of the plurality of structures is different from a plurality of pitches of the plurality of in-layer lenses.
However, Pan discloses wherein a plurality of pitches of the plurality of structures is different from a plurality of pitches of the plurality of in-layer lenses (Fig. 2A, [0021]: A side of the light guide plate 21 includes an optical microstructure 25 composed of a plurality of convex lens members 26 aligned in a row. The convex lens members 26 have different height-to-pitch ratios in the center region and the side regions of the optical microstructure 25.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a plurality of pitches of the plurality of structures is different from a plurality of pitches of the plurality of in-layer lenses as taught by Pan into the Matsuda and Kim combination. The suggestion/ motivation for doing so would be to obtain a light source arrangement associated with distribution of optical microstructures at the light entry side of a light guide plate to provide a backlight unit with easy implementation, space saving (Pan: [0008]).

Regarding claim 16,  claim 16 has been analyzed with regard to claim 9 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697